      Case 4:19-cv-00226 Document 141 Filed on 05/06/20 in TXSD Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                )
 RUSSELL, et al.                                )
                                                )
 Plaintiffs,                                    )
                                                )              Case No. 4:19-cv-00226
 v.                                             )                  (Class Action)
                                                )          The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                   )                U.S. District Judge
                                                )
 Defendants.                                    )
                                                )

      PLAINTIFFS’ UNOPPOSED MOTION TO FILE SUPPLEMENTAL BRIEF IN
              SUPPORT OF MOTION TO CERTIFY CLASS [DKT. 11]

        Plaintiffs respectfully seek leave to file a short supplemental brief in support of Plaintiffs’

Motion to Certify Class. Dkt. 11. Appendix 1 (Supplemental Brief). The supplemental brief

explains why named Plaintiffs Christopher Clack and Maurice Wilson, who have been added as

parties via Plaintiffs’ concurrently filed First Amended Complaint, are appropriate Class

Representatives under Rule 23.



Date: May 6, 2020                                      Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
s/ Liyah Brown                                         1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
    Case 4:19-cv-00226 Document 141 Filed on 05/06/20 in TXSD Page 2 of 3



mimi@texascivilrightsproject.org         Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                      /s/ Michael Gervais
liyah@texascivilrightsproject.org        Michael Gervais (Pro Hac Vice)
Peter Steffensen                         mgervais@susmangodfrey.com
Texas State Bar No. 24106464             SUSMAN GODFREY L.L.P.
Southern District No. 3327006            1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org        Los Angeles, CA 90067
Texas Civil Rights Project               Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118
     Case 4:19-cv-00226 Document 141 Filed on 05/06/20 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on May 6, 2020 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                    /s/ Elizabeth Rossi
                                                    Elizabeth Rossi
